Title: To Thomas Jefferson from Joseph Fenwick, 6 November 1790
From: Fenwick, Joseph
To: Jefferson, Thomas



Sir
Bordeaux 6 Novr. 1790.

I have the honor to acknowledge the receipt of your letter of 26 August containing general instructions and advice for the Consuls of the United States which I promise on my part to obey and comply with.
I have only arrived here about three or four weeks and not as yet obtained the Kings Exequator for the exercize of my functions. My Commission is now with Mr. Short at Paris for that purpose.
The last mail from Madrid brings accounts universally creditted here, that an arrangement is agreed on by the English Minister, and that Court to preserve peace between the two Countries. No official promulgation of this arrangement has yet reached this place. The hostile preparations of course continue. This port has furnished the Kings docks with 5 or 6000 men say sailors, Rope and sail Makers, Coopers, Carpenters &c. and they are now daily sending off more to Rochfort and Toulon. Yet I am disposed to believe that an accomodation has taken place and that the Marines will be disarmed. I have the honor to be with highest respect Sir Your most Obedient and Most humble Servant,

Joseph Fenwick

